In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Johnson, J.), dated July 15, 2004, which denied her motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*859In opposition to the defendant’s prima facie demonstration that the sole proximate cause of the plaintiffs alleged injury was his own negligence in placing his fingers into the chute of the defendant’s snow blower, the plaintiff failed to raise a triable issue of fact (see Amaya v L’Hommedieu, 6 AD3d 638 [2004]; see also Liriano v Hobart Corp., 92 NY2d 232 [1998]; Derdiarian v Felix Contr. Corp., 51 NY2d 308 [1980]). Thus, the defendant’s motion for summary judgment dismissing the complaint should have been granted. Ritter, J.P., Goldstein, Luciano and Lifson, JJ., concur.